On the record before us, we cannot and we do not mean to fix or determine the rights of the parties in interest. Concededly, in December, 1955, the insurance company undertook to defend respondents in an action for personal injuries instituted against them by the plaintiff and retained appellants for that purpose. Appellants appeared, filed an answer, demanded a bill of particulars and conducted an examination before trial. On these facts, all that we hold is that Special Term properly denied the application of appellants — predicated on the cavalier conclusions and direction of the insurance company — to withdraw as attorneys for respondents. Order unanimously affirmed, with $20 costs and disbursements to the respondents. Concur — Peek, P. J., Breitel, Cox, Frank and Valente, JJ.